         Case 1:17-cv-06663-RA-SLC Document 129 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGHAN GEORGE, on behalf of herself and all others
similarly situated,

                               Plaintiff,

         -v-                                            CIVIL ACTION NO.: 17 Civ. 6663 (RA) (SLC)

SHAMROCK SALOON II LLC, dba CALICO JACK’S                                 ORDER
CANTINA, et al.,

                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         On January 19, 2021, the Court granted the parties’ letter-motion for an extension of time

to file their Motion for Preliminary Approval of Class Settlement (“Motion”) and directed that if

the Motion was not filed by January 22, 2021, a telephone conference would be scheduled on

January 28, 2021 at 12:00 pm. (ECF No. 127). The parties timely filed the Motion on January 22,

2021. (ECF No. 128). Accordingly, the Clerk of Court is respectfully directed to CANCEL the

telephone conference tentatively scheduled for January 28, 2021 at 12:00 pm. The Court will

rule on the Motion in due course.


Dated:          New York, New York
                January 27, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
